Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Petition Decision (The Decision) dated 6/30/2021 indicated that the rejection under section 103, as presented in the Examiner’s Answer dated 4/19/2021, constituted a new ground of rejection, which requires a new Non-Final office Action:

    PNG
    media_image1.png
    417
    639
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-11 and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., J. Am. Chem. Soc., 2012,134,12308-12318 in view of Van Delft et al. (WO2014/065661).

Huang sufficiently teaches the attachment of a bioorthogonal reaction handle, -N3, via glycosylation of the recited modified antibody, as outlined above.  In Huang, the bioorthogonal reaction handle (N3) was attached to the oligosaccharide followed by glycosylation of the modified antibody.  Appellant has demonstrated neither criticality, nor unexpected benefit of the recited order of steps.  Nonetheless, Van Delft demonstrates that biorthogonal reaction handles can be attached to glycosylated antibodies:
    PNG
    media_image2.png
    194
    750
    media_image2.png
    Greyscale
Van Delft also teaches antibody deglycosylation/bioorthogonal modification, like Huang:
    PNG
    media_image3.png
    203
    753
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    280
    725
    media_image4.png
    Greyscale

Van Delft demonstrates that, at the time of the invention, the process was known and already identified in the art as click chemistry:

    PNG
    media_image5.png
    396
    488
    media_image5.png
    Greyscale


With regard to Herceptin, this antibody is known as Trastuzumab, which is ubiquitous in cancer treatment, see Van Delft, page 17.
With regard to the embodiments in claims 9-11 and 17-22, each of the linkers and bioorthogonal reaction handles, to which linker/payload groups are attached, are sufficiently disclosed by Van Delft:
    PNG
    media_image2.png
    194
    750
    media_image2.png
    Greyscale



.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., J. Am. Chem. Soc., 2012,134,12308-12318.

In the Briefs, Appellant argues that the examiner has not interpreted the claims in view of the specification, and on this basis, some of the recited limitations are 

    PNG
    media_image6.png
    629
    642
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    118
    661
    media_image7.png
    Greyscale

See Supplemental Brief at pages 31 and 32.
express intent to redefine these terms from these customary meanings.  For example, nowhere does the Specification indicate that the recited antibodies, linker or bioorthogonal handles are to be distinguished or restricted from their ordinary and accepted structures or functions.  Ultimately then, Appellant is arguing that the claims should be limited to preferred embodiments described in the Specification, which is improper, especially in the instant case where the claims are broader than those embodiments in the Specification, upon which Appellant relies, see MPEP 2111.01 (“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)”).
Rather, Huang teaches all of the elements of the recited modified antibody and the steps required by the rejected claims for its preparation, see Scheme 1:

    PNG
    media_image8.png
    550
    1203
    media_image8.png
    Greyscale

Step of Claim 16:

    PNG
    media_image9.png
    49
    569
    media_image9.png
    Greyscale

Huang: 
    PNG
    media_image10.png
    190
    482
    media_image10.png
    Greyscale




Step of Claim 16:

    PNG
    media_image11.png
    78
    591
    media_image11.png
    Greyscale

Huang:

    PNG
    media_image12.png
    450
    369
    media_image12.png
    Greyscale
.
Therefore, the steps of the rejected claims have been anticipated by Huang.  Contrary Appellant’s arguments, the bioorthogonal reaction handle, -N3, is taught by Huang.
Appellant argues the presence of linkers which are not required by the rejected claims.     


Claim 22 is objected to for dependence on one or more rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642